Title: From George Washington to David Lewis, Jr., 18 October 1756
From: Washington, George
To: Lewis, David Jr.



[Fort Dinwiddie, 18 October 1756]
To Major David Lewis. of the Albemarle Militia, at Miller’s Fort.Sir,

Lieutenant Bullet, who commands at this place in the absence of Captain Hogg, tells me, that he applied to you for a few men to join such parties as this Garrison can afford, to range the woods, and assist the inhabitants in securing their Grain, gathering their Corn, &c. and that you have refused to aid him. I conceive if you did so, it must have proceeded from a misapprehension of his meaning—Therefore I apply to you myself on this head; and desire your compliance, or reasons for refusing.
I presume, Sir, it will be needless to acquaint you, your own good sense will doubtless evince it; that the intent of sending men hither was to protect the frontier inhabitants; and offer them comfort, by relieving their distresses, and wants; which [will] not in any wise be accomplished, while you remain in a body at a certain place, forted in, as if to defend yourselves were the sole end of your coming.
You will I hope excuse the liberty I have taken in mentioning this affair, when I tell you I am in a very great measure authorized by the Governor to direct in these matters. I am &c.

G:W.

Fort Dinwiddie—October 18th 1756.

